Citation Nr: 1107793	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  07-27 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for right thigh 
disability.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left hand 
disability.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for right hand 
disability.

4.  Entitlement to service connection for left foot disability.

5.  Entitlement to an initial rating in excess of 10 percent for 
sciatica, left lower extremity.

6.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from July 1970 to July 1973 and 
from January 1975 to January 1992.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a February 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Huntington, West 
Virginia.

A note in the file reveals that the Veteran failed to appear for 
a June 2009 Board hearing.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 1993 RO decision denied service connection for right 
thigh disability, left hand disability, and right hand 
disability.

2.  Evidence received subsequent to the June 1993 RO decision 
does not, by itself or when considered with previous evidence of 
record, relate to an unestablished fact necessary to substantiate 
the claims of service connection for right thigh disability, and 
right hand disability.

3.  Evidence received subsequent to the June 1993 RO decision, 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim of service 
connection for a left hand disability, and raises a reasonable 
possibility of substantiating the claim.

4.  A scar on the distal middle finger pad of the left hand is 
etiologically related to service.

5.  A left foot disability was not shown in either of the 
Veteran's periods of military service or within a year of 
discharge from either period of service, and has not been shown 
by competent clinical, or competent and credible lay, evidence of 
record to be etiologically related to either of the Veteran's 
periods of active military service.

6.  From March 9, 2005 through July 30, 2008, the Veteran's 
neurologic impairment in his left lower extremity has resulted in 
a disability analogous to no more than mild incomplete paralysis 
of the sciatic nerve.

7.  From July 31, 2008 the Veteran's neurologic impairment in his 
left lower extremity has resulted in a disability analogous to 
moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The June 1993 RO decision that denied service connection for 
right thigh disability, left hand disability, and right hand 
disability is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the June 1993 RO decision is not new 
and material, and the Veteran's claims of service connection for 
right thigh disability and right hand disability are not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).

3.  New and material evidence has been received since the June 
1993 RO decision to reopen the claim of service for left hand 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).

4.  A scar on the distal middle finger pad of the left hand was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2010).

5.  A left foot disability was not incurred in, or aggravated by, 
active service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).

6.  The criteria for an initial rating in excess of 10 percent 
for sciatica, left lower extremity, from March 9, 2005 through 
July 30, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 
(2010).

7.  The criteria for an initial staged rating of 20 percent for 
sciatica, left lower extremity, from July 31, 2008, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As the February 2006 rating decision granted service connection 
for the Veteran's left lower extremity disability, that claim is 
now substantiated.  As such, the filing of a notice of 
disagreement as to the disability rating assigned does not 
trigger additional notice obligations under 38 U.S.C.A. § 
5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal 
as to the disability rating assigned triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory 
duties under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the Veteran of what is necessary to obtain the 
maximum benefits allowed by the evidence and the law.  The Board 
observes that as for rating the left lower extremity disability, 
the relevant criteria have been provided to the Veteran, 
including in the July 2007 statement of the case.

As for the left foot service connection claim and the new and 
material evidence claims, by correspondence dated in March 2005 
and May 2008 the Veteran was informed of the evidence and 
information necessary to substantiate those claims, the 
information required of him to enable VA to obtain evidence in 
support of the claims, the assistance that VA would provide to 
obtain evidence and information in support of the claims, and the 
evidence that should be submitted if there was no desire for VA 
to obtain such evidence.  The Board notes that the March 2005 
letter, as to the right thigh issue, contains the information 
required by Kent v. Nicholson, 20 Vet. App. 1 (2006).

As for the left and right hand new and material claims, the March 
2005 VCAA letter did not provide the Veteran Kent notice.  
However, the Board finds that this defect was not prejudicial to 
the Veteran and did not affect the essential fairness of the 
adjudication.  In this regard, the Board notes that the Veteran 
had actual notice of the elements required to establish service 
connection which were not met in the previous denial.  
Specifically, the July 2007 statement of the case, and the 
November 2007 and June 2008 supplemental statements of the case, 
provided the Veteran actual knowledge of the reasons service 
connection had been denied for his left and right hand service 
connection claims.  The Veteran has been represented by a service 
organization during the appeal.  Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006) (appellant's representation by counsel "is a 
factor that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  These 
factors demonstrate that the Veteran has submitted all evidence 
and/or information in his possession and thus the purpose of the 
VCAA was not frustrated.

In May 2008 VA provided the Veteran notice on effective date and 
disability rating elements.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the 
claims file, as are VA records.  Contrary to the assertions of 
the Veteran's representative's comments contained in the February 
2011 written argument, the Board finds that the July 2008 VA 
peripheral nerves examination is adequate, as it considered the 
pertinent evidence of record, and included an examination of the 
Veteran's left lower extremity (including strength and sensory 
examinations) and elicited his subjective complaints.  The July 
2008 VA examination described the Veteran's left lower extremity 
disability in sufficient detail so that the Board is able to 
fully evaluate that disability.  

The Board also finds that the May 2008 VA examiner's opinions 
concerning the Veteran's service connection claims are more than 
adequate.  The examination elicited information concerning the 
Veteran's military service and considered the pertinent evidence 
of record, including references to the Veteran's service 
treatment records.  Supporting rationale was provided for the 
opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not referenced any other pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met, and the Board will address the merits of the 
claims.

I.  New and material evidence claims

Service connection is warranted if it is shown that a veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service, or for aggravation of a preexisting 
injury or disease in active military service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection for certain chronic diseases, including arthritis, may 
be presumed, subject to rebuttal, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

Generally, a final RO decision may not be reopened and allowed, 
and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.

Under 38 U.S.C.A. § 5108, however, if new and material evidence 
is presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it on a 
de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end; hence, what the RO 
may have determined in this regard is irrelevant.  Jackson, 265 
F.3d at 1369.

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then proceed 
to evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist the 
veteran in developing the facts necessary for his claim has been 
satisfied.  Elkins v. West, 12 Vet. App. 209 (1999), but see 38 
U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-
grounded claim).

Although not specifically stated in its adjudication, the RO 
appears to have reopened the service connection claims for the 
disabilities at issue, but denied the reopened claims on the 
merits.  As a remand would serve no useful purpose as to any 
deficiency in this regard, the Board finds that it may proceed 
with appellate consideration of the new and material evidence 
claims.  

A.  Right thigh disability

A June 1993 RO decision denied service connection for right thigh 
disability (residuals of a right thigh contusion).  Following 
notice to the Veteran, with his appellate rights, in July 1993, 
no appeal concerning the right thigh issue was taken from that 
determination.  As such, the June 1993 RO decision is final.  38 
U.S.C.A. § 7105.  A claim which is the subject of a prior final 
decision may be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
The Veteran subsequently filed an application to reopen the claim 
of service connection for right thigh disability in March 2005.

The June 1993 RO decision essentially denied service connection 
for right thigh disability on the basis that a February 1993 VA 
examination revealed no residuals of a right thigh injury.  The 
evidence of record at the time of the June 1993 RO decision 
included October 1987 service treatment records that had noted 
that the Veteran had complained of and was assessed with a right 
thigh contusion.

The evidence added to the claims file subsequent to the June 1993 
RO decision includes a May 2008 VA examination that revealed, 
following examination of the Veteran, including review of August 
2007 VA X-rays, that the Veteran had no current residuals of a 
right thigh injury.

While the Veteran has complained of right thigh pain, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted.  See Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Board can find no 
indication that the Veteran has current chronic right thigh 
disability associated with the complaint of pain, and as a 
service connection claim requires, at a minimum, medical evidence 
of a current disability, there is no new and material evidence 
which raises a reasonable possibility of substantiating the claim 
for service connection for a right thigh disability.

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first hand 
knowledge (i.e., experiencing right thigh pain during active 
service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain 
circumstances, lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability, or symptoms of disability, 
susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  While the Board does not doubt the sincerity of the 
Veteran's belief regarding the right thigh, and finds the 
observations of pain during and after service to be credible, the 
Veteran is not competent to offer evidence which requires medical 
knowledge, such as rendering a medical diagnosis of current 
chronic disability due to such pain.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence weighs against the application 
to reopen the claim for service connection for right thigh 
disability, that doctrine is not applicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).

B.  Left and right hand disability

A June 1993 RO decision denied service connection for left and 
right hand disability (broken fingers of the right and left 
hand).  Following notice to the Veteran, with his appellate 
rights, in July 1993, no appeal concerning the right and left 
hand issues was taken from that determination.  As such, the June 
1993 RO decision is final.  38 U.S.C.A. § 7105.  A claim which is 
the subject of a prior final decision may be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Veteran subsequently filed an application 
to reopen the claim of service connection for right and left hand 
disability in March 2005.

The June 1993 RO decision essentially denied service connection 
for right and left hand disability on the basis that a February 
1993 VA examination essentially revealed no current right or left 
hand disability.  The evidence of record at the time of the June 
1993 RO decision also included service treatment records 
(February 1979, April 1985, September 1991) that had noted that 
the Veteran had complained of right and left hand finger 
injuries; service X-rays were negative (including in July 1971 
and September 1991).

The evidence added to the claims file subsequent to the June 1993 
RO decision includes a May 2008 VA examination that revealed, 
following examination of the Veteran (including review of August 
2007 VA X-rays), essentially no right or left hand disability.  
Examination revealed no decreased left or right hand strength, 
and the Veteran had full range of motion of all fingers on both 
hands.  The May 2008 VA examiner commented as follows:

There were several minor injuries noted in 
[the Veteran's service treatment records] 
to both hands.  The only residual noted 
that is related to those recorded injuries 
is a scar on the distal middle finger pad 
on the left.  It is asymptomatic.  There 
are no residuals to the other hand injuries 
noted in the [service treatment records].  
There were no documented fractures to 
either hand noted in the [service treatment 
records] by the examiner.  There is none 
noted on his x-rays today.

While the Veteran has complained of pain, swelling, and stiffness 
in his hands, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  The Board can find no indication that the Veteran 
has current chronic right hand disability associated with the 
complaint of pain, and as a service connection claim requires, at 
a minimum, medical evidence of a current disability, new and 
material evidence has not been received which raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for right hand disability.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence weighs against the application 
to reopen the claim for service connection for a right hand 
disability, that doctrine is not applicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).

As noted above, a May 2008 VA examination report reflects that a 
residual left finger scar has been noted and associated with 
injury in service.  As such, new and material evidence has been 
received which raises a reasonable possibility of substantiating 
the claim for service connection for a left hand disability.

As to the reopened claim for service connection for a left hand 
disability, the Board notes that the Veteran is competent to 
provide testimony concerning factual matters of which he has 
first hand knowledge (i.e., experiencing left hand disability 
during active service).  Barr v. Nicholson, 21 Vet. App. 303 
(2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Further, under certain circumstances, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
The Board does not doubt the sincerity of the Veteran's belief 
regarding his left hand disability, and finds the observations of 
pain during and after service to be credible and consistent with 
findings noted in the service medical records.  Moreover, a May 
2008 VA medical examiner opined that the left finger scar was 
related to service.  As such, the Board finds that the evidence 
of record supports service connection for a scar on the distal 
middle finger pad of the left hand.  

II.  Left foot disability

Service treatment records from the Veteran's first period of 
service reveal no complaints or diagnoses of a left foot 
disability.  As for the second period of service, a December 1976 
service treatment record noted that the Veteran complained of 
bruises of both feet; the assessment was bilateral ulcerous feet.  
An April 1985 service treatment record reveals that the Veteran 
complained of left foot swelling; examination revealed edema and 
discoloration, and X-rays were negative.  The Veteran's October 
1991 service retirement examination report indicates that the 
Veteran's feet and musculoskeletal system were clinically 
evaluated as normal.

August 2007 VA X-rays revealed minimal degenerative changes 
involving the left first MTP joint.

The medical evidence of record indicates that the Veteran did not 
have a left foot disability demonstrated in service, or within a 
year of discharge from service, and no health professional has 
related a left foot disability to the Veteran's active service.  
As such, the preponderance of the evidence is against service 
connection for left foot disability.

The Board notes that the Veteran is competent to provide 
statements concerning factual matters of which he has first hand 
knowledge (i.e., experiencing left foot pain or problems during 
or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under 
certain circumstances, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  The Board does not doubt the 
sincerity of the Veteran's belief regarding the left foot service 
connection issue, and finds the observation of pain during and 
after service to be credible.  However, the Veteran is not 
competent to offer evidence which requires medical knowledge, 
such as rendering a medical diagnosis or providing a 
determination of etiology as to a relationship between current 
diagnosed disability to his complaints of left foot pain in 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence weighs against the claim, that 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Sciatica, left lower extremity.

Disability evaluations are determined by comparing a veteran's 
present symptoms with criteria set forth in the VA's Schedule for 
Rating Disabilities (Rating Schedule), which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Appeals from the initial rating assigned with the grant 
of service connection must consider the possibility of "staged" 
ratings for separate periods during the appeal period, based on 
the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a 
particular code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all the evidence of record.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not have 
to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

The February 2006 rating decision granted service connection for 
sciatica associated with service-connected low back disability, 
and assigned a 10 percent rating, effective March 9, 2005.  While 
not always consistently reported, even in the February 2006 
rating decision, the overwhelming evidence reveals that the RO 
intended to grant service connection for only left, and not 
right, lower extremity sciatica.

Under Diagnostic Code 8520, a 10 percent evaluation is warranted 
for mild incomplete paralysis of the sciatic nerve; a 20 percent 
evaluation requires moderate incomplete paralysis of the sciatic 
nerve; a 40 percent evaluation requires moderately severe 
incomplete paralysis.

From March 9, 2005 through July 30, 2008, and as essentially 
noted by the July 2005 VA neurology examination, the Veteran's 
left lower extremity disability was manifested by left lower 
extremity strength testing of at least 4+/5 and decreased touch 
sensation in the left L5 dermatome.  While the Veteran had left 
ankle reflexes of 1+ and complained of pain, the Veteran's left 
lower extremity disability is best characterized as mild during 
this time frame, and, as such, the preponderance of the evidence 
is against an initial rating in excess of 10 percent for left 
lower extremity disability from March 9, 2005 through July 30, 
2008.

Based on the findings from a July 31, 2008 VA peripheral nerves 
examination, the Board finds that the record, as of July 31, 
2008, supports a finding of moderate disability of the left lower 
extremity.  The July 2008 VA examination revealed left leg muscle 
strength testing of 3/5, and sensory examination of the lower 
left extremity revealed decreased vibration and absent light 
touch from the lower left leg to the left calf.

As findings such as significant muscle atrophy and constant, at 
times excruciating pain has not been shown or complained of, the 
preponderance of the evidence is against an initial rating in 
excess of 20 percent for left lower extremity disability from 
July 31, 2008.

The Veteran is competent to give evidence about what he observes 
or experiences; for example, he is competent to report that he 
experiences certain symptoms, such as feelings of numbness in his 
left lower extremity.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  The Board finds the Veteran to be credible in his 
reports of the symptoms he experiences.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, as with the 
medical evidence of record, the Veteran's account of his left 
lower extremity symptomatology describes ratings consistent with 
the ratings assigned by this decision.

The Board has been mindful of the "benefit-of-the-doubt" rule, 
but, in this case, there is not such an approximate balance of 
the positive evidence and the negative evidence to permit a more 
favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

As for extraschedular consideration, the threshold determination 
is whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that 
the Veteran's service-connected disability on appeal is not so 
unusual or exceptional in nature as to render his schedular 
ratings inadequate.  The Veteran's disability has been evaluated 
under the applicable diagnostic code that has specifically 
contemplated the level of occupational impairment caused by his 
left lower extremity disability.  The evidence does not reflect 
that the Veteran's disability on appeal, alone, has caused marked 
interference with employment or necessitated any frequent periods 
of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
referral for assignment of an extra-schedular evaluation in this 
case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

The appeal to reopen a claim of entitlement to service connection 
for right thigh disability is denied.

The appeal to reopen a claim of entitlement to service connection 
for right hand disability is denied.

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for left hand 
disability is granted.

Service connection for a scar on the distal middle finger pad of 
the left hand is granted. 

Service connection for left foot disability is denied.

An initial rating in excess of 10 percent for sciatica, left 
lower extremity, from March 9, 2005 through July 30, 2008, is 
denied.

An initial rating of 20 percent for sciatica, left lower 
extremity, from July 31, 2008, is granted, subject to the 
applicable law governing the award of monetary benefits.


REMAND

Entitlement to a TDIU is part of an increased rating issue when 
such claim is raised by the record.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  An October 1992 record reveals that the 
Veteran's service-connected low back disability was noted as 
being a reason for the Veteran's employment difficulties.  As 
such, and based on the facts that this Board decision has granted 
service connection for a scar on the distal middle finger pad of 
the left hand, and granted a 20 percent staged initial rating for 
the Veteran's service-connected left lower extremity sciatica, 
from July 31, 2008, the TDIU issue must be adjudicated by the AOJ 
prior to appellate consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter relative to 
the issue of entitlement to a TDIU.

2.  The AOJ should adjudicate the issue of 
entitlement to a total rating based on 
individual unemployability due to service-
connected disability.  Any additional 
development of the evidence deemed 
necessary to adjudicate this issue, to 
include VA examination for an opinion as 
to whether the Veteran's service-connected 
disabilities, considered in combination, 
preclude substantially gainful employment, 
should be accomplished.  Notice of each 
determination and the Veteran's appellate 
rights should be provided to the Veteran 
and his representative.  Only if an appeal 
is completed as to this matter should the 
TDIU issue be returned to the Board for 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


